Citation Nr: 0333923	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-44 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for aching joints.

5.  Entitlement to service connection for fatigue.

6.  Entitlement to service connection for a psychiatric 
condition.

7.  Entitlement to a higher rating for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to May 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple RO decisions which collectively denied 
service connection for a right knee disability, hepatitis B, 
headaches, aching joints, fatigue, and a psychiatric 
condition.  The RO also granted service connection for 
bilateral hearing loss, and assigned a 0 percent rating from 
March 13, 2000, and a 10 percent rating from January 30, 
2001; the veteran appeals for a higher rating. 

In a February 2001 statement, the veteran limited his appeal 
to the issues listed above, and these are the only issues to 
be considered by the Board at this time.  The present Board 
decision addresses the issues of service connection for a 
right knee disability, hepatitis B, headaches, aching joints, 
fatigue, and a psychiatric condition.  The remand at the end 
of the Board decision addresses the issue of a higher rating 
for bilateral hearing loss.  

While the case has been at the Board, the veteran has 
repeatedly sent correspondence with attachments to the RO, 
and this was then forwarded to the Board.  This material 
seems to address additional claims, and it is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's active service included service in 
Southwest Asia during the Persian Gulf War.

2.  The veteran currently has a right knee disorder which 
began during active service.

3.  Hepatitis B has resolved without residual disability.

4.  The veteran currently has chronic headaches which began 
during active service.

5.  The veteran's complaints of aching joints have been 
attributed to diagnosed conditions.  He does not have an 
independent chronic disability of aching joints attributable 
to service.  

6.  The veteran does not have chronic fatigue syndrome.  His 
complaints of fatigue are a symptom of depression.  He does 
not have an independent chronic disability of fatigue 
attributable to service.

7.  The veteran currently has a chronic psychiatric disorder, 
generally diagnosed as depression, which began during his 
active service.


CONCLUSIONS OF LAW

1.  A right knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Claimed residuals of hepatitis B were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

3.  Chronic headaches were incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  A disability claimed as aching joints was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).

5.  A disability claimed as fatigue was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.317 (2003).

6.  A psychiatric disorder, depression, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from March 1979 
to May 1992, to include service in Southwest Asia from 
February 1990 to May 1991 during the Persian Gulf War.

Service medical records have been obtained.  In April 1979, 
he reported pain in the knees since the past week; the 
assessment was Osgood-Schlatter's disease.  In May 1979, he 
reported severe bilateral headaches since the past day.  He 
was treated for gastritis in 1982.  In December 1982, he had 
an episode of vomiting, mild tension headaches, and abdominal 
pain after a meal, but examination was normal.  He had an 
episode of benign simple gastritis in June 1983.  He had 
stomach cramps in May 1984, associated with a possible pulled 
muscle.  He was treated for nausea and diarrhea in July 1986; 
the assessment was rule out viral gastroenteritis.  
Complaints of nausea, vomiting, and diarrhea with stomach 
pain resulted in an assessment of probable viral 
gastroenteritis in September 1988.  On evaluation in August 
1989, there was no evidence of emotional instability. In 
February 1990, he complained of upset stomach, diarrhea, and 
vomiting, and the assessment was gastroenteritis.  He was 
treated for knee strain in November 1990 on complaint of left 
knee pain.  In May 1991, he again presented with left knee 
problems (swelling, popping, feeling of giving out at times).  
Testing in July 1991 was positive for rheumatoid factor and 
for hepatitis B; he also had an assessment of Persian Gulf 
Syndrome.  In November 1991, he had complaints concerning the 
knees.  In January 1992, he was seen for follow-up of both 
knees, particularly the left one.  Subsequent records from 
this treatment refer only to left knee pain.  Service medical 
records refer to hearing loss.  On the service separation 
examination in April 1992, there were no reported 
abnormalities on objective examination.  On the accompanying 
medical history form, the veteran reported frequent 
headaches, dizzy spells, frequent trouble sleeping, runner's 
knee, and depression.  He was released from active duty in 
May 1992.

In September 1992, the RO received the veteran's initial 
claims for service connection.

Post-service medical records show that in December 1992 the 
veteran was diagnosed with migraines after reporting severe 
headaches for the past five to six months.  He was also seen 
for psychiatric symptoms, with complaints of feeling uptight, 
angry, frustrated, confused, and unable to concentrate; 
provisional diagnoses were adjustment disorder and rule out 
post-traumatic stress disorder (PTSD) from the Persian Gulf 
War.  Persian Gulf service seemed to exacerbate the problems, 
and medication was prescribed.  

In January 1993, he was seen for psychological counseling, 
and he complained of feeling tense and depressed.  He 
indicated that he had started having headaches both while 
being cleared for separation from service and for several 
months prior to separation.  In February 1993, he reported 
having headaches.  Except for his left knee, his other joints 
were within normal limits on examination.  The assessment was 
rule out arthritis.  

In March 1993, the veteran was given a Persian Gulf War 
Registry examination, which noted complaints of diarrhea and 
joint pain (mainly of the hands and wrists, and negative for 
symptoms of the knees or ankles).  There was a diagnosis of 
hepatitis B.  The veteran reported bilateral temporal 
headaches, anxiety, night sweats, and sleep disturbances.  
There were no findings of jaundice.  His chest, abdomen, 
extremities, and spine were within normal limits.  

On VA general medical examination in August 1993, the veteran 
gave a history which included a bilateral knee disorder from 
basketball, headaches, chronic head pain, occasional 
arthralgia, and depression.  Diagnoses were status post 
bilateral knee disorder (no residual); no residuals from 
headaches, chronic head pain, bad dreams, fatigue, or 
insomnia.  

He was diagnosed with depression in November 1993.  Later 
medical records into 1994 show complaints of depression and 
headaches.

Blood work in March 1994 indicated that the veteran was in 
the convalescent stage of hepatitis B infection and might 
still have been infectious due to shedding of the virus that 
was not detected on current assays.  Follow-up testing was 
recommended.  

The veteran wrote in a March 1994 statement that he had been 
recently diagnosed with hepatitis, which would explain some 
of his symptoms (stomach pains, gastrointestinal upset, 
nausea, lost appetite, anorexia, headaches, weakness and 
fatigue, abdominal pain, respiratory problems, nervousness, 
dream disorder, depression, sweating problem, aching joints, 
and chest pain).  

On follow-up VA treatment in March and April 1995, the 
veteran had no fracture, subluxation, or bony structure 
abnormality of the knees.  He complained of depression and 
diarrhea, and he was on a hepatitis profile.  

The veteran testified at an RO hearing in March 1996.  He 
said he had knee pains and swelling since service.  He 
described insomnia and other problems.  

On VA general medical examination in March 1996, the veteran 
reported a motor vehicle accident in service and related that 
he had bilateral knee pain and headaches.  His lymphatic, 
hemic, and digestive systems and feet were normal.  The right 
knee was normal on X-ray, without bone or joint abnormality.  
Diagnoses were chest pain probably secondary to anxiety; 
status post auto accident with residual arthralgia of both 
knees and chronic low back pain; and vascular headaches.  A 
March 1996 mental examination noted the veteran reported he 
had been depressed for 6 years, and the current diagnosis was 
dysthymic disorder.

On May 1996 VA audiological evaluation, pure tone thresholds 
at 1000, 2000, 3000, and 4000 hertz were, respectively, 20, 
20, 20, and 25 for the right ear (average of 21), and 25, 14, 
20, and 15 for the left ear (average of 19).  Speech 
recognition ability was 96 percent in both ears.

On a VA gastrointestinal examination in July 1999, the 
examiner stated that his review did not reveal any serious 
symptoms.  Presently, the veteran was doing fine and did not 
have gastritis, nausea, vomiting, or abdominal cramps; he 
only had diarrhea once in a while.  The abdomen was within 
normal limits, and the liver was not enlarged. The doctor 
noted that the veteran had been diagnosed with hepatitis B 
infection in March 1994.  However, on the examination, the 
liver was not palpable, and there was no jaundice.  The 
diagnoses were status post gastritis, very well treated with 
diarrhea of unclear etiology; and hepatitis B, convalescent 
stage, dating back to March 1994, but no clinically evident 
complications at present.  

On VA hemic disorders examination in July 1999, it was noted 
that he had just a small elevation of his red blood cell 
count.  Additional blood work showed some abnormalities of 
unknown etiology.  However, the physical examination findings 
were clinically intact.  The diagnosis was abnormal complete 
blood count findings.  

On VA examination of the joints in July 1999, the examining 
doctor noted a history of bilateral knee problems.  Current 
findindings included mild crepitation of both knees.  left 
ankle injury and diagnoses of wrist pain and tendonitis in 
service.  The diagnosis was post-traumatic bilateral knee 
patellofemoral syndrome, left more than right.  Other 
orthopedic diagnoses were also made, such as those involving 
the feet, ankles, and wrists.

On a July 1999 VA neurological disorders examination, the 
diagnosis was temporal headaches and a component of stress 
and tension which could aggravate the headache condition.  
The examiner recommended psychiatric follow-up.  

A VA examination for any chronic fatigue syndrome was 
performed in July 1999.  The doctor noted that the majority 
of the veteran's symptoms of headaches, bad dreams, insomnia, 
some sweating disorder, stress and depression, fatigue, 
occasional anorexia, and loss of appetite were due to 
dysthymic disorder.  The doctor noted that joint pain had 
been very well related on a joint examination worksheet as 
secondary to a basketball injury; none of the joint pains are 
typical of any features of any migratory joint pains.  The 
doctor said that the complaints of joint and muscle aches had 
a "pretty good etiology," and it was concluded that the 
veteran did not satisfy the criteria for chronic fatigue 
syndrome.  

On a July 1999 VA psychiatric examination, the veteran 
reported he had been depressed since 1991.  He had various 
complaints including fatigue, weakness, poor appetite, poor 
sleep, and gastritis.  The diagnosis was dysthymic disorder.  

A July 1999 VA bones examination found no bone fracture or 
bone disease.  

On VA examination in August 1999, the rheumatoid factor was 
negative.  The knees were normal.  Hepatitis blood work was 
negative, and there was serological evidence of immunity.  

The veteran's wife wrote in December 1999 that the veteran 
had fatigue, headaches, joint and muscle pain, sleep 
disturbances, stomach aches, and memory loss.  She believed 
the problems started in service.

In a March 2000 medical history report, the veteran denied 
having swollen or painful joints; hearing loss; leg cramps; 
gastrointestinal symptoms; jaundice or hepatitis; broken 
bones; arthritis, rheumatism, or bursitis; bone, joint or 
other deformity; or nervous trouble.  He described frequent 
headaches, a trick or locked knee, depression, and easy 
fatigability.   

Audiograms in March 2000 describe hearing loss, although they 
do not have all necessary information for rating purposes.

In January 2001, the RO granted service connection and a 0 
percent rating for hearing loss, effective from March 13, 
2000.  The RO also granted service connection and compensable 
ratings for left knee and low back disorders.

On VA audiology examination in January 2001, pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz were, 
respectively, 70, 65, 75, and 85 for the right ear (average 
of 74), and 50, 60, 65, and 80 for the left ear (average of 
64).  Speech recognition ability was 88 percent in the right 
ear and 92 percent in the left ear.  It was noted that the 
test results revealed inconsistencies, and retesting was 
recommended.

In a March 2001 letter from C. Jackson, M.D., the doctor 
noted that, with regard to the knees, there had been past 
diagnoses of Osgood-Schlatter's disease, patellofemoral 
syndrome (runner's knee), and patellofemoral joint syndrome.  
He stated that service medical records involved complaints 
for both knees; although a bone scan in 1992 demonstrated 
left knee disease, the doctor stated that the pathology did 
not have to exist in both knees at the time of testing.  The 
doctor also stated that the evidence suggested that the 
veteran had been infected due to hepatitis B prior to 
separation from service.  The doctor also stated that the 
service records showed treatment for recurrent headaches in 
service.  The doctor rendered the following diagnoses: early 
rheumatoid arthritis with positive bone scan, negative X-
rays, and positive Rh factor with recurrent joint pain and 
swelling, service-connected; bilateral Osgood-Schlatter's 
disease, patellofemoral syndrome, service-connected; 
hepatitis B, incurred while on active duty; symptoms of 
recurrent, persistent diarrhea; high and low frequency 
hearing loss of moderate severity, service-connected; and 
recurrent headache, tension and migraine type, persistent 
during and within one year of discharge from service, 
service-connected.

On VA reexamination by an audiologist in May 2001, it was 
noted that the last hearing test included some unreliable 
results.  The examiner commented that while the severity of 
the loss remained questionable, the loss itself was within 
reason.  The veteran was issued hearing aids in July 2001.  

VA outpatient records in January 2002 note depression.  A 
private psychotherapist wrote in February 2002 that she had 
treated the veteran several times.  The veteran had had 
occupational difficulties since service.  She stated that the 
veteran's symptoms were probably those of PTSD and that he 
was currently being treated for associated depression.  A 
March 2002 VA mental health clinic note also shows treatment 
for depression. 

The veteran underwent several VA examinations in August 2002.  
On examination of the joints, he reported injuring his hands, 
wrists, low back, knees, and ankles in service as a result of 
multiple activities.  Present complaints included constant 
back pain, knee pain, hand pain, and ankle pain.  On 
examination of the lumbosacral spine, there were no 
deformities, muscle spasm, or postural abnormalities; he 
appeared to be in no pain, and he showed no fatigue, 
weakness, or lack of endurance during repetitive use.  His 
spine did not appear to cause pain on motion, although his 
reaction to requested motions appeared to be inconsistent 
with what was expected.  Examination of the spine revealed no 
crepitus, pain, effusion, edema, joint instability, pain on 
motion, weakness, tenderness, redness, or abnormal movement; 
his gait was normal.  There was no evidence of instability, 
swelling, tenderness, or redness of the ankles.  There was no 
tenderness, swelling, redness, edema, or pain on motion of 
the wrists.  Examination of the hands showed no anatomical 
indications of arthritis; there was no swelling of any 
joints.  He had full grasp and excellent strength and 
dexterity in both hands, and he expressed no discomfort on 
any had motion.  X-rays of the lumbosacral spine, ankles, 
wrists, and knees were all within normal limits, and 
demonstrated no signs of any degenerative changes or recent 
or old trauma.  The examining VA doctor stated that he was 
unable to demonstrate any signs of a chronic disability, 
painful motion, weakness, fatigue, instability, or functional 
loss due to flare-ups of any of the noted joints.  There was 
no evidence of rheumatoid arthritis on X-ray or examination.  
The examiner also stated that he was unable to demonstrate 
patellofemoral syndrome in the right knee.  The doctor could 
not explain the veteran's multiple joint pains; he noted that 
the veteran's reaction to the examination was inappropriate 
in most cases and inconsistent with the expected response in 
a patient with the alleged problems.  On VA examination in 
August 2002, there was no current evidence of hepatitis.  
Tests for hepatitis A antibody, hepatitis B surface antigen, 
hepatitis B core antibody, and hepatitis C were all negative; 
tests of hepatitis B surface antibody indicated serological 
evidence of immunity.  Depression was noted.

In May 2003, the RO assigned a higher 10 percent rating for 
bilateral hearing loss, effective January 30, 2001.

In September 2003, the veteran submitted several documents, 
including private hospitalization records relating to a motor 
vehicle accident and spinal problems in 2003.  He also 
submitted a copy of a December 2000 letter from the Special 
Assistant for Gulf War Illnesses, Medical Readiness, and 
Military Deployments at the Department of Defense; the 
Special Assistant wrote, while the veteran may have been 
exposed to very low levels of a chemical agent due to 
demolition of munitions in Khamisiyah, Iraq in March 1991, 
there were no indications of any long-term health effects 
from such brief, low-level exposure.  

II.  Analysis

Through discussions in correspondence, the rating decisions, 
the statement of the case, and the supplemental statements of 
the case, the RO has informed the veteran of the evidence 
necessary to substantiate his claims for service connection.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  Pertinent medical 
records have been obtained to the extent possible, and VA 
examinations have been provided.  Under the circumstances of 
this case, the notice and duty to assist provisions of the 
law are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf war or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  By history, physical examination, 
and laboratory tests, the disability cannot be attributed to 
any known clinical diagnosis.  There must be objective signs 
that are perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  There must be a minimum of a 6 month period of 
chronicity.  There must be no affirmative evidence that 
relates the undiagnosed illness to a cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If 
signs or symptoms have been medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
illness provisions were recently amended to add certain 
diagnosed conditions involving medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome), including any diagnosed illness 
that the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.

One of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).

The veteran claims service connection for a right knee 
disorder.  Service connection is already in effect for a left 
knee disorder involving patellofemoral syndrome.  The service 
medical records from the veteran's 1979-1992 active duty do 
show complaints and findings as to both knees, although 
mostly involving the left knee.  Post-service medical records 
similarly show complaints concerning both knees, but mostly 
the left one.  There are conflicting medical assessments as 
to whether there is a current abnormality of the right knee, 
although at times post-service doctors have found right knee 
patellofemoral syndrome.  Resolving reasonable doubt 
(38 U.S.C.A. § 5107(b)) in favor of the veteran, the Board 
finds that there is a current right knee disorder, and there 
is a continuity of symptomatology (38 C.F.R. § 3.303(b)) to 
trace the condition to service onset.  The Board concludes 
that a right knee disability was incurred in service, 
warranting service connection.

With regard to the claim for service connection for hepatitis 
B, there is evidence that the veteran may have had this 
condition and that it began during service.  Yet the post-
service medical evidence, particularly the latest VA 
examination in 2002, indicates that hepatitis B has resolved 
without residual disability.  As there is no current 
disability from hepatitis B, service connection may not be 
granted.  Degmetich, supra.  The preponderance of the 
evidence is against the claim for service connection for 
hepatitis B; thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 40 (1990).

The veteran claims service connection for headaches.  
Headaches of different types have been repeatedly noted 
during service and since service.  A current chronic headache 
disorder is diagnosed, and there is a continuity of 
symptomatology (38 C.F.R. § 3.303(b)) to trace the condition 
to service onset.  The Board concludes that a chronic 
headache disorder was incurred in service, warranting service 
connection.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b).

With regard to the claim for service connection for aching 
joints, the medical evidence indicates the veteran's 
complaints are due to diagnosed musculoskeletal conditions, 
some of which are service connected.  Issues of service 
connection for other diagnosed musculoskeletal conditions are 
not on appeal.  As the veteran's complaints of aching joints 
involve a diagnosed condition, and not an undiagnosed illness 
or one of the special diagnosed conditions listed in the law 
for Gulf War illnesses, there is not basis for service 
connection under that law.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The claimed condition was not incurred in or 
aggravated by service.  The preponderance of the evidence is 
against the claim for service connection; thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

With regard to the claim for service connection for fatigue, 
the veteran does not have a medical diagnosis of the Gulf War 
illness of chronic fatigue syndrome.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  His complaints of fatigue have been 
medically attributed to diagnosed depression (addressed 
below).  There is no independent disability of fatigue which 
is attributable to service.  The claimed condition was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim for service connection for 
fatigue; thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

The veteran also claims service connection for a psychiatric 
disorder, namely depression.  Although the service medical 
records do not show treatment for depression, the veteran 
reported depression when giving his medical history for his 
discharge examination.  Within only a few months after 
service, he claimed service connection for depression.  From 
shortly after service and continuing to the present there are 
medical records showing psychiatric problems, usually 
diagnosed as depression, and the veteran has repeatedly given 
a credible history of the illness starting in service.  
Applying the benefit-of-the-doubt rule, the Board finds that 
although depression was first diagnosed after service, all 
the evidence, including that pertinent to service, 
establishes that the condition began in service.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303(d).  The Board concludes that 
depression was incurred in service, warranting service 
connection.


ORDER

Service connection for a right knee disability is granted.

Service connection for hepatitis B is denied.

Service connection for headaches is granted.

Service connection for aching joints is denied.

Service connection for fatigue is denied.

Service connection for depression is granted.



REMAND

The veteran also claims a higher rating for service-connected 
bilateral hearing loss.  The RO has rating the hearing loss 0 
percent from March 13, 2000, and 10 percent from January 30, 
2001.  The last VA audiology examinations indicated that test 
results were inconsistent.  In the judgment of the Board, 
another VA examination is warranted as part of the duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, this issue is remanded for the following 
actions:

1.  The RO should have the veteran 
undergo a current VA audiology 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  The claims folder should be 
provided to and reviewed by the 
examiner.  The examiner should comment 
on the reliability of test results.  

2.  Thereafter, and after assuring 
compliance with the notice and duty to 
assist provisions of the law, the RO 
should review the claim for a higher 
rating for bilateral hearing loss.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

During the remand, the appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



